DETAILED ACTION
An amendment was received and entered on 2/16/2022.  Claims 1-9 are pending and under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Due to the extensive nature of the amendments to the specification filed 6/17/2019, Applicant is required to file a substitute specification in accordance with 37 CFR 1.125. 

Compliance with Sequence Rules
The Sequence Listing received 2/16/2022 could not be accepted due to errors. See the description of errors that was entered into in the application file on 2/17/2022.  Applicant must provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing” that corrects the errors.
	A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
To Download Patentin Software, visit https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/utility-patent/checker/patentin.
 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
    • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.
    • Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov.
	
Claim Objections
	Claim 4 stands objected to because it recites the acronym “ssODN” without defining it. Appropriate correction is required, such a defining the acronym, or deleting the acronym and replacing it with a term that is defined in the specification.

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. Applicant asserts that claim 4 has been amended to provide “more descriptions for clarification”. This is unpersuasive because the acronym in question has not been defined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are indefinite because it is unclear what are the metes and bounds of an “re-sgRNA directed to an FBN1T7498C site”.  First, the term “re-sgRNA” is not defined in the specification as filed, and it is not a term of art. It appears that the term is likely intended to refer to an sgRNA that has the capacity to cause a change in the nucleobase sequence in the region of T7498 of an FBN1 gene, but it is unclear what are the metes and bounds of the structures embraced by the term, and it is unclear from the claim if the term is limited to an sgRNA designed to hybridize to position 7498 of an FBN1 gene comprising a T7498C mutation.  Please note that while claims 1 and 4 indicate that “a sequence of the repair re-sgRNA directed to the FBN1T7498C site is SEQ ID NO: 3”, this only means that SEQ ID NO: 3 (which is actually a DNA sequence, not an RNA sequence) must be contained within the re-sgRNA, and provides no information about what other sequences are embraced by the claim. Second, it is unclear what is and is not required to meet the limitation “directed to an FBN1T7498C site”. It is unclear what are the metes and bounds of the genus of sgRNAs that are embraced by this language.  What is sufficient to “direct” an sgRNA to “an FBN1T7498C site”. Does the sgRNA need to be of a structure that will actually hybridize to position 7498 of an FBN1T7498C allele? It is not clear that this is required by the claim, and the scope of the claim is unknown. 
Claims 1 and 4 also recite “the repair re-sgRNA directed to the FBN1T7498C site is obtained by designing the repair re-sgRNA according to the FBN1T7498C site and constructing a U6 activated and/or T7 activated expression vector.” This step renders the claims indefinite because it is unclear what is the breadth of sgRNAs that are designed “according to” an FBN1T7498C site because it is unclear how the nature of the FBN1T7498C site is intended influence the design of the sgRNA. Moreover, the claim recites no nexus between the sgRNA and the expression vector. While it appears likely that the expression vector is meant to express the sgRNA, this is not clear from the claim as written, therefore the relationship between the re-sgRNA and the vector is unknown and the claim is indefinite. Claim 4 has similar issues and is indefinite for the same reasons.
Claim 2 is indefinite because it is unclear what is intended by the terms “BE3”, “YE1-BE3”, “YE2-BE3” and “YEE-BE3”. While these terms are all terms of art known to base editing enzymes made by fusing modified forms of Cas9 with a cytosine deaminase (see Komor et al (2016) and Kim et al (2017), both of record), claim 2 recites them in a way that is inconsistent with the art recognized meanings. Claim 2 requires “a sequence of BE3 is SEQ ID NO. 10, a sequence of YE1-BE3 is SEQ ID NO. 7, a sequence of YE2-BE3 is SEQ ID NO. 8, and a sequence ofYEE-BE3 is SEQ ID NO. 9.”  This language literally requires that each one of BE3, YE1-BE3, YE2-BE3, and YEE-BE3 must comprise the entirety of SEQ ID NO: 10, 7, 8, and 9 respectively. However, SEQ ID NO: 10 is a DNA of 8.5 kB and so cannot be found within a BE3 enzyme, which is a protein. Similar issues exist for the other base editor/SEQ ID NO combinations. It appears that Applicant may wish to indicate that the recited BE3 is encoded by SEQ ID NO: 10, and similarly that YE1-BE3, YE2-BE3, and YEE-BE3 are encoded by SEQ ID NOS: 7, 8, and 9, respectively. However, even if this was the case, it would remain unclear whether or not the kit was intended to actually include the recited enzymes, or if it was intended that the kit should include DNAs encoding the recited base editors.
Claim 4 is indefinite because it is unclear what are the metes and bounds of “a mutated mt-sgRNA designed according to an FBN1T7498C site”.  The term mt-sgRNA is not defined by the claim or the specification, and it is unclear what is the breadth of sgRNAs that are “designed according to” an FBN1T7498C site. It is unclear what is meant by “designed according to” because it is unclear how the nature of the FBN1T7498C site is intended influence the design of the sgRNA.  While the claim requires that the mt-sgRNA must comprise a certain DNA sequence (SEQ ID NO: 1), this does not adequately describe the metes and bounds of the recited mt-sgRNA.   
Claims 5-9 are indefinite because they recite elements of claims 1 and 4 that are indefinite for the reasons discussed above. It is also unclear how guiding “a base editor to a mutation site to perform base editing repair” can result in “collecting transfected cells” as appears to be required by the claims.
Claim 7 is indefinite because it recites “the method for constructing the FBN1T749C_containing mutated cell” without proper antecedent basis. Claims 7 depends from claim 5, but claim 5 refers to no such method and does not provide antecedent basis for that method.
Claim 7 is indefinite in its recitation of “a mutated mt-sgRNA” and “a correspondingly mutated ssODN according to the FBN1T7498C site” for the same reasons as claim 4. Claim 8 has a similar issue with the phrase “designing the repair re-sgRNA according to the FBN1T7498C site”. 
Claim 7 also recites “the transcribed mt-sgRNA” without proper antecedent basis. There is no step in claim 7 or claim 5 in which any mt-sgRNA is transcribed.
The clarity of claim 8 could be improved if it were rewritten to indicate that the recited expression vector encodes the sgRNA and that the sgRNA is operably linked to a U6  promoter or a T7 promoter, and to indicate that the sgRNA is produced by transcription, rather than by “designing” it.  If amendments to that effect are made, Applicant should take care not to introduce new matter into the claims.  
Claim 9 is indefinite because it depends from claims 1, 5, and 7, but does not address the issues discussed above for those claims.

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. Applicant describes the amendments but fails to explain why they would overcome the grounds of rejection set forth above. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 3 depends from claim 1 and recites “The kit for repairing an FBN1T7498C mutation according to claim 1, wherein a sequence of the repair re-sgRNA directed to the FBN1T7498C site is SEQ ID NO. 3.” However, claim 1 already requires that “a sequence of the repair re-sgRNA directed to the FBN1T7498C site is SEQ ID NO. 3”, therefore claim 3 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8 stand rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al (Int. J. Biol. Sci. 2017 13(5):588-603, 2017), Arbustini et al (Hum Mutat 26(5):494, 15 pages, 2005, of record), Komor et al (Nature 533: 420–424, 2016, of record), Li et al (G3 4;8(5):1701-1709, 5-2018)), and Ahern (1995) (retrieved from http://www.the-scientist.library.upenn.edu/yr1995/july/tools_950724.html) taken with the evidence of GenBank L13923 (1996) retrieved from https://www.ncbi.nlm.nih.gov/nuccore/L13923 as applied to claim 3, and the Addgene product information for PFYF1320 EGFP retrieved from https://www.addgene.org/47511/, as applied to claim 8.
Park taught a process in which an FBN1 mutation associated with Marfan Syndrome (MFS) was corrected in a cellular model. Park derived induced pluripotent stem cells (iPSCs) from a MFS patient with an FBN1 mutation, and corrected the mutation in the isolated cells using TALEN-assisted genome editing (a method which relies on the induction of double stranded breaks in the target gene). See abstract and third full paragraph on page 591.The mutation was a C2581T transition that introduced a stop codon causing premature termination (bottom of page 589, right column). This process allowed Park to observe the effects of the mutation in the same genetic background in which the mutation existed.  That is isogenic corrected cells could be compared to parent mutated cells from which they had been derived. Using this method the pathogenic role of FBN1 mutations in MFS can be investigated while controlling for the possible contribution of other loci to the comparison. See page 589, last paragraph of Introduction.
The teachings of Park demonstrated that there was interest in determining the pathogenic effects of FMN1 mutations, and showed that this could be done by reverting the mutations in cells derived from patients to facilitate meaningful comparisons of otherwise isogenic cells.
Park did not teach correction of a FBN1 T7498C mutation or an sgRNA. 
Arbustini provided a list of 81 mutations associated with MFS (see Table 1). It would have been obvious to those of ordinary skill in the art at the time of the invention to have followed the teachings of Park and to have isolated cells from patients having any of the mutations in the list of Arbustini and to have corrected the mutation the cell.  One would have been motivated to do so in the interest of investigating the pathogenic role and/or mechanism of each mutation. In that regard, those of ordinary skill were aware of a variety of alternative editing techniques that could substituted, one for the other, to repair such mutations.  
Komor taught that genome editing technologies that rely on double stranded break (DSB) formation are inefficient and typically induce an abundance of random insertions and deletions (indels) at the target locus resulting from the cellular response to dsDNA breaks.  Komor introduced an improved base editing approach that allows targeted C to T and G to A transition mutations in genomic DNA without making double stranded breaks. The approach relied on a third generation base editor (BE3) that combines the activity of cytosine deaminase with a partially inactivated Cas9 enzyme that introduces a single stranded break into a DNA strand to which it has been targeted by an sgRNA. The cytosine deaminase activity converts a cytosine within the region targeted by the sgRNA to a uracil which is then repaired or replicated to result in a C to T transition.  Li selected this approach to make transgenic animals, noting that ZFN, TALEN, and CRISPR/Cas9 that uses fully active Cas9 all rely on the generation of a DSB, which can lead to many potential defects such as unexpected indels, off-target cleavage, decreased cell proliferation. See Li at abstract,  end of the first paragraph on page  1701, and paragraph bridging pages 1701 and 1702. 
In view of the teachings of Komor and Li, one of ordinary skill seeking to investigate the effects of FBN1 mutations would have found motivation to substitute the sgRNA/BE3 editing system for the TALEN editing system of Park in order to improve the likelihood that corrected cells more closely resembled the mutated cells from which they were derived by avoiding unwanted alterations such as indels and off-target cleavage. However, it is noted that this motivation is not even necessary to render obvious such a substitution since it would be no more than the simple substitution of one known approach for another to obtain predictable results (see MPEP 2141(III)(B)).
Thus it would have been prima facie obvious to have used a BE3 base editor and an sgRNA designed to correct any of the 6 amenable T to C transition mutations in Table 1 of Arbustini, including T7498C.  It would have been similarly obvious to have organized the BE3 and sgRNA into a “kit” prior to use, with the recognition that organizing experimental reagents prior to use is standard laboratory practice which saves time and reduces the frequency of errors. See e.g. Ahern who taught that kits allow scientists to better manage their time.
With regard to the design of the sgRNA, it was well known to those of ordinary skill that sgRNAs must comprise a region of complementarity to the target DNA. Instant SEQ ID NO: 3 is perfectly complementary to the T7498C target site, with the complement to the mutated residue occurring at position 20 of 23. One of ordinary skill intending to correct the T7498C mutation using a BE3 editor would have synthesized an sgRNA that was complementary to the region surround the mutation in order to bring the cytosine deaminase moiety into proximity with position 7498 and to facilitate deamination of that cytosine to produce a uracil, and ultimately, a thymidine residue.  Accordingly it would have been obvious to have arrived at an sgRNA that comprised a sequence that was complementary to a region comprising position 7498 and to have arrived at an sgRNA comprising a sequence such as instant SEQ ID NO: 3.  
Thus claims 1, 3 and 5 were prima facie obvious.
Claim 2 is included in this rejection to the extent that it can be interpreted to require that the kit must contain BE3 as created and disclosed by Komor. 
With regard to claim 8, and the requirement for a U6 or T7 activated expression vector for synthesis of sgRNA, please note that Komor taught the use of thepFYF1320 EGFP expression plasmid which uses a U6 promoter to drive sgRNA transcription. See Komor at second paragraph of Methods, and see attached Addgene product information for the vector. It would have been obvious to have used this vector to express sgRNA in the method rendered obvious by the combined references since its intended purpose was to produce sgRNA. 
Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.  Applicant argues that Park did not teach the FBN1T7498C mutation or sgRNA repair, and even though Arbustini provided a list of 81 mutations associated with MFS (see Table 1), the technical means of repair using the BE3 base editor and sgRNA were not disclosed. Applicant further asserts that the other citations have not clearly disclosed the technical means for the FBN1T7498C mutation or sgRNA repair in the present application. This is unpersuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of references shows that one of ordinary skill would have found motivation to correct any of the mutations of Arbustini, particularly those that could be corrected by using the BE3 editor of Komor (i.e. T to C transitions) which avoids unwanted alterations such as indels and off-target cleavage (as taught by Li). Moreover, it is unclear what Applicant means by “the technical means for the FBN1T7498C mutation”, since this is a mutation known to occur in nature (see Arbustini), the rejection is directed to a method for correcting the mutation. If Applicant intended to refer to the technical means for correcting the mutation, then the argument is unpersuasive since methods of designing sgRNAs to correct target mutations was well known in the art as evidenced by Komor and Li, and the target was known as evidenced by Arbutin. 
Therefore the rejection is maintained. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635